DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 12/28/2020, claims 1 and 2 have been amended, and claims 10-11 are new.  Currently, claims 1-11 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 20140300263 A1), further in view of Burke et al. (US 20060231279 A1).
Regarding claim 1, Sung teaches a refrigerator, comprising: a front panel defining a frontal appearance of the refrigerator, the front panel having a display window defined by a plurality of first through holes and a touch input area;  (Figs 1-3. Para 60, 71, 89 talk about refrigerator with display and touch function. Throughholes 51).
a door liner coupled to the front panel; a foam solution filled in a first space defined by the front panel and the door liner; a frame attached to a rear surface of the front panel and having a second space thereinside;  (Para 71-78 show door liner 67, foam and frame 60 with space 64)
a display cover received in the second space in the frame and fixed to the rear surface of the front panel; the display cover including a plurality of second through holes aligned with the first through holes and at least one rail guide provided at a side of the display cover;  (Para 82-99 shows the display structures.  Fig. 2 shows throughholes which is the front side, top side  and partial side structure of the element 60 plus element 110 of fig. 4 which corresponds to through holes 51.  Rail guide is the edge of the display cover)

and a touch sensor assembly which comes in contact with the rear surface of the front panel at a position which is right behind the touch input area, (Para 82-91.  Touch sensor on pcb 132)
reinforcement for display prevent the frame from being deformed or broken by pressure of the foam solution which is filled in the first space, (Para 71-78 show the reinforcement structure 60)
and wherein a side of the display frame is slide into the rail guide to be coupled to the display cover.  (Para 82-92. The display frame as shown in Fig. 4 is slide 60 to be cover to the display cover)
However Sung does not teach wherein a plurality of reinforcement ribs are formed at a rear surface of the frame to prevent the frame from being deformed or broken by pressure of the foam solution which is filled in the first space.
However Burke teaches use of reinforcement rib. (Abstract. Fig. 4 shows reinforcement ribs both in horizontal and vertical direction)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Sung with Burke to teach wherein a plurality of reinforcement ribs are formed at a rear surface of the frame to prevent the frame from being deformed or broken by pressure of the foam solution which is filled in the first space in order to better reinforce the structure of the frame structure of Sung by putting ribs on its outside surface including the bottom side.

Regarding claim 2, Sung and Burke already teach the refrigerator according to claim 1, 
And Sung further teaches wherein the frame includes: a rear wall vertically extending; left and right side walls forwardly extending from left and right side edges of the rear wall; a bottom wall forwardly extending from a bottom edge of the rear wall, both side ends of the bottom wall being connected to lower ends of the left and right side walls; (Fig. 1-2, Para 71-79 shows the structure of the frame 60)
and a frame adhesive portion extending in a direction parallel to the rear surface of the front panel at front ends of the left and right side walls and at a front end of the bottom wall, (Para 78) 
However Sung does not teach wherein the plurality of reinforcement ribs are formed at a rear surface of the rear wall. 
However Burke teaches use of reinforcement rib. (Abstract. Fig. 4 shows reinforcement ribs both in horizontal and vertical direction)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Sung with Burke to teach wherein the plurality of reinforcement ribs are formed at a rear surface of the rear wall in order to better reinforce the structure of the frame structure of Sung by putting ribs on its outside surface including the bottom side.

Regarding claim 3, Sung and Burke already teach the refrigerator according to claim 2, 


Regarding claim 4, Sung and Burke already teach the refrigerator according to claim 2, 
And Burke further teaches wherein at least a portion of the horizontal ribs extends to rear surfaces of the left and right side walls. (Abstract. Fig. 4 shows reinforcement ribs both in horizontal and vertical direction)

Regarding claim 5, Sung and Burke already teach the refrigerator according to claim 1, 
And Sung further teaches wherein an opening is formed at an upper end of the frame, and wherein the display frame is inserted into the opening to be coupled to the display cover. (Para 71-79, 82-91. Fig.2-3)

Regarding claim 6, Sung and Burke already teach the refrigerator according to claim 5, 			
And Sung further teaches wherein an upper end of the display cover is opened such that the display frame passing through the opening is coupled to the display cover by passing through the upper end of the display cover. (Para 71-79 and Figs 1-2 shows opening for display insertion)

Regarding claim 7, Sung and Burke already teach the refrigerator according to claim 1, 
And Sung further teaches the refrigerator further comprising a deco member coupled to an upper ends of the front panel and the door liner, wherein an insertion hole is formed at the deco member and vertically aligned with the opening of the frame. (Fig.1 and 2 shows top surface of the door 21)

Regarding claim 8, Sung and Burke already teach the refrigerator according to claim 7,
And Sung further teaches the refrigerator further comprising an insertion hole cover covering the insertion hole. (Para 79.  Fig. 2.)

Regarding claim 9, Sung and Burke already teach the refrigerator according to claim 2, 
And Burke further teaches wherein cover support ribs protrude forwardly from the rear wall of the frame at both side edges of the frame. (Abstract. Fig. 4 shows reinforcement ribs both in horizontal and vertical direction)

Regarding claim 10, Sung and Burke already teach the refrigerator of claim 1, 	and Sung further teaches wherein the at least one rail guide includes a first rail guide provided at a right side of the display cover and a second rail guide provided at a left side of the display cover, and left and right sides of the display frame are configured 

Regarding claim 11, Sung and Burke already teaches The refrigerator of claim 1, 	and Sung further teaches wherein the rail guide is fixed to the rear surface of the front panel. (Para 82-99 shows the display structures.  Fig. 2 shows throughholes which is the front side, top side  and partial side structure of the element 60 plus element 110 of fig. 4 which corresponds to through holes 51.  Rail guide is the edge of the display cover which fixed to the rear surface of the front panel)

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
On page 8, applicant alleged that “First, if the upper cap 60 is corresponded to the claimed frame, then Sung cannot disclose a display frame coupled to a rear side of the display cover. Cover 68 is to seal the insertion groove 62 and is therefore provided on top of the display unit 100. Although there is not much description as to the pressurization portion 69, given the size of the accommodation space 64, the size of the display unit 100, and the size of the cover 68 and/or pressurization portion 69, it appears the pressurization portion 69 is also provided above the display unit 100 rather 
To the extent that the light source portion 130/PCB 132 is corresponded to the claimed display frame, then Sung cannot also disclose or suggest a touch sensor assembly. To the extent that the guide portion 120 is corresponded to the claimed display frame, then Sung cannot also disclose or suggest both a display cover and a display assembly.”
Examiner find the argument not persuasive.  In this case, Para 82-99 and Fig. 2 shows throughholes which is the front side, top side and partial side structure of the element 60 plus element 110 of fig. 4 which corresponds to through holes 51. 
On page 8, applicant alleged that “Second, Sung does not disclose or suggest a rail guide provided at a side of the display cover and wherein a side of the display frame is slid into the rail guide to be coupled to the display cover.”
Examiner finds the argument not persuasive. In this case, Para 82-99 and Fig. 2 shows throughholes which is the front side, top side and partial side structure of the element 60 plus element 110 of fig. 4 which corresponds to through holes 51 and rail guide is the edge of the display cover.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HANG LIN/           Primary Examiner, Art Unit 2626